Citation Nr: 1620332	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  11-25 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a right knee disability.
 
2. Entitlement to service connection for a heart disease.
 
3. Entitlement to service connection for lung disease, exhibited by shortness of breath (SOB).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served a total of more than 17 years in the Army National Guard (ARNG), comprised of various periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  He served on active duty from October 1979 to January 1981 and October 1990 to April 1991, including service in Southwest Asia in support of Operation Desert Storm/Desert Shield. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2014, the Board reopened previously denied claims of service connection for shortness of breath, left knee disability and posttraumatic stress disorder (PTSD).  It granted service connection for PTSD.  It remanded the issues of service connection for shortness of breath/ lung disease, left knee disability and heart disease to Agency of Original Jurisdiction (AOJ) for additional development.  

In August 2015, the RO granted service connection for a left knee disability.

As determinations by the Board and RO resulted in a full grant of the benefits sought (i.e. service connection) for PTSD and left knee disability, these issues are fully resolved and no longer on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2014 Board remand instructions specifically directed the AOJ to search for service treatment records (STRs) for the Veteran's period of active service from October 1990 to April 1991.  The Board notes that numerous STRs were previously of record.  Following the September 2014 remand, it appears additional ANG treatment and personnel records were received.  However, the record continues to be devoid of a specific request for October 1990 to April 1991 STRs, and none of the available records cover the Veteran's October 1990 to April 1991 active service period, to include his deployment to Southwest Asia.  No Formal Finding of Unavailability was made as instructed by the September 2014 remand.  An additional STR search is needed to comply with the September 2014 Board remand.  
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Records Management Center (RMC) or appropriate custodian to obtain service treatment records from the Veteran's October 1990 to April 1991 period of active service.  

Make as many requests as needed to obtain these records or until it is clear further efforts would be futile.  Document all correspondence.

If any portion of the records cannot be obtained, create a formal finding of unavailability with notice to the Veteran and his representative.  Inform the Veteran that he may also submit any records in his possession.  

2.  If newly generated evidence is received, review the record to determine if additional development, including but not limited to addendum medical opinions, is needed.  

3.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case and return the appeal to the Board as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




